Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Patent No. 7,981,519 B2 to Holland et al. is the closest prior art of record.  Holland et al. discloses a method of repairing a damaged gas turbine engine part that includes removing a portion of the damaged part (54,56,58 of Figure 5), installing a ply of synthetic fiber surrounded by adhesive(scrim of Col. 6, Lines 38-65), installing a doubler (Col. 6, Line 66 to Col. 7, Line 13), heat curing the adhesive and applying an edge sealer (Col. 6, Line 66 to Col. 7, Line 27), but fails to disclose removing outer skin from an inner surface and an outer surface of a damaged part of a thrust reverser.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
	Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Holland et al. so as to correct the deficiencies found within the prior art, and thus, for at least the foregoing reasoning, Holland et al. does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON L VAUGHAN/Primary Examiner, Art Unit 3726